Citation Nr: 1336958	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  10-38 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to November 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his left knee was treated during service at the Memphis Naval Hospital.  Attempts have not been made to obtain these inpatient treatment records.  This claim was previously denied in April 2006.  The Veteran did not appeal it, and it became final.  Ordinarily, under these circumstances, new and material evidence would be required to reopen this issue for consideration.  However, because there may be additional treatment records from service that have not been associated with the file, a finding on whether new and material evidence has been received will be deferred.  If additional service treatment records are obtained, the matter must be considered on a de novo basis.  38 C.F.R. § 3.156.

The Veteran has not been provided a VA compensation examination for this claim.  Because it is being remanded for other reasons, a VA examination should also be conducted.

His updated treatment records from the San Antonio VAMC and Victoria OPC should also be obtained.




Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated treatment records from the San Antonio VAMC and the Victoria OPC, dated from March 2011.  Ask whether the Veteran had any private treatment for his left knee, and if so, request that he authorize VA to obtain those records.

2.  Contemporaneously with the above, advise the Veteran that VA cannot contact the three witnesses he has listed as observing his fall from a horse during service, but he may have them put their statements in writing for consideration.  Also Ask him to provide the dates of treatment of his left knee at the Memphis Naval Hospital.

3.  Attempt to obtain treatment records from the Memphis Naval Hospital.  If he does not provide dates of treatment, have searches conducted for his entire period of service.

4.  After completion of the foregoing, schedule the Veteran for a VA examination with an appropriate physician.  The VA examiner must review the claims file, and note that such review occurred.  The examiner is asked to consider the Veteran's statements regarding the onset of his left knee condition and its symptomatology, and not to discount them merely on the basis that the records do not conform with the statements.  

The examiner is asked to examine the Veteran's left knee and provide a list of all diagnoses.  For each diagnosis, provide an opinion on the likelihood (very likely, as likely as not, unlikely) that it is related to service.  All opinions should be accompanied by explanatory rationale.

4.  Following completion of the foregoing, readjudicate the Veteran's claim.  If additional service treatment records are located at the Memphis Naval Hospital, THE CLAIM MUST BE ADJUDICATED ON A DE NOVO BASIS PURSUANT TO 38 C.F.R. § 3.156(c).  If the Veteran's claim is not granted, send him and representative an SSOC and give them an opportunity to respond before returning the claim file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


